Citation Nr: 0729616	
Decision Date: 09/20/07    Archive Date: 10/01/07

DOCKET NO.  05-24 432	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to service connection for a lung disorder.

4.  Entitlement to service connection for sinusitis.

5.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for a 
skin disorder.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States



WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

D. Orfanoudis, Counsel


INTRODUCTION

The veteran had active service from December 1960 to December 
1963 and from January 1964 to May 1972.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a September 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Nashville, Tennessee, which denied the above claims.

In July 2007, the veteran and his spouse testified at a 
personal hearing over which the undersigned Acting Veterans 
Law Judge presided while at the RO.  A transcript of the 
hearing has been associated with the veteran's claims file.

The issues of service connection for PTSD and a lung 
disorder, as well as whether new and material evidence has 
been received to reopen a claim of entitlement to service 
connection for a skin disorder, are addressed in the REMAND 
portion of the decision below and are REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.




FINDINGS OF FACT

1.  During his July 2007 Travel Board hearing, prior to the 
promulgation of a decision, the veteran requested a 
withdrawal of the issue of entitlement to service connection 
for sinusitis.

2.  Tinnitus has not been shown to have been incurred in or 
aggravated by service.


CONCLUSIONS OF LAW

1.  The criteria for the withdrawal of the substantive appeal 
by the veteran as to the issue of entitlement to service 
connection for sinusitis have been met.  38 U.S.C.A. §§ 
5103(a), 5103A, 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. §§ 
20.202, 20.204(b), (c) (2006).

2.  The criteria for entitlement to service connection for 
tinnitus have not been met.  38 U.S.C.A. §§ 1110, 1131, 5107 
(West 2002); 38 C.F.R. § 3.303 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000, 38 U.S.C.A. §§ 
5100, 5102-5103A, 5106, 5107, 5126 (West 2002 & Supp. 2006), 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2006), 
requires VA to assist a claimant at the time that he or she 
files a claim for benefits.  As part of this assistance, VA 
is required to notify claimants of what they must do to 
substantiate their claims.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b)(1).

The notice required by the VCAA can be divided into four 
elements.  Specifically, VA must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that the claimant is to 
provide; (3) that VA will attempt to obtain; and (4) request 
that the claimant provide any evidence in his or her 
possession that pertains to the claim.  Beverly v. Nicholson, 
19 Vet. App. 394, 403 (2005) (outlining VCAA notice 
requirements).  

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Further, this notice must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Id. at 486.  

VCAA notice errors are presumed prejudicial unless VA shows 
that the error did not affect the essential fairness of the 
adjudication.  To overcome the burden of prejudicial error, 
VA must show (1) that any defect was cured by actual 
knowledge on the part of the claimant; (2) that a reasonable 
person could be expected to understand from the notice what 
was needed; or, (3) that a benefit could not have been 
awarded as a matter of law.  See Sanders v. Nicholson, No. 
06-7001 (Fed. Cir. May 16, 2007).  

First, since the claim for service connection for sinusitis 
has been withdrawn, the provisions of the VCAA are not for 
application.  With respect to the claim for tinnitus, the 
Board notes that in December 2003 and April 2004, prior to 
the initial adjudication of the claim, the veteran was 
notified of the evidence not of record that was necessary to 
substantiate the claim.  He was told what information that he 
needed to provide, and was information and evidence that VA 
would attempt to obtain.  In October 2005, it was also 
requested that he provide evidence in his possession that 
pertained to the claim.  

There is no allegation from the veteran that he has any 
evidence in his possession that is needed for a full and fair 
adjudication of this claim.  Under these circumstances, the 
Board finds that the notification requirements of the VCAA 
have been satisfied as to both timing and content.

With respect to the Dingess requirements, the claimant was 
not provided with notice of the type of evidence necessary to 
establish a disability rating or effective date for tinnitus.  
However, there is no prejudice in issuing a final decision 
because the preponderance of the evidence is against the 
claim for service connection.  Any questions as to the 
appropriate disability rating or effective date to be 
assigned are moot.  

Therefore, adequate notice was provided to the appellant 
prior to the transfer and certification of the veteran's case 
to the Board and complied with the requirements of 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b).  

Next, the VCAA requires that VA make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate a claim.  VA's duty to assist includes (1) 
obtaining records not in the custody of a federal department 
or agency; (2) obtaining records in the custody of a federal 
department or agency; (3) obtaining service medical records 
or other records relevant to active duty and VA or VA-
authorized medical records; and, (4) providing medical 
examinations or obtaining medical opinions if necessary to 
decide the claim.  See 38 C.F.R. § 3.159(c).  

VA has a duty to obtain a medical examination if the evidence 
establishes (1) a current disability or persistent or 
recurrent symptoms of a disability, (2) an in-service event, 
injury, or disease, (3) current disability may be associated 
with the in-service event, and (4) there is insufficient 
evidence to make a decision on the claim.  See McClendon v. 
Nicholson, 20 Vet. App. 79 (2006).

In this case, the veteran's service medical records and all 
identified and authorized post-service medical records 
relevant to the issue on appeal have been requested or 
obtained.  Further, the veteran requested and was provided 
with a hearing before the Board in July 2007.  

Moreover, given the absence of in-service evidence of chronic 
manifestations of the tinnitus, no evidence of the disorder 
for many years after separation, and no competent evidence of 
a nexus between service and the veteran's claim, a remand for 
a VA examination would unduly delay resolution.  Therefore, 
the available records and medical evidence have been obtained 
in order to made an adequate determination as to this claim.  

In sum, the Board finds the duty to assist and duty to notify 
provisions of the VCAA have been fulfilled and no further 
action is necessary under the mandate of the VCAA.

Sinusitis

Pursuant to 38 U.S.C.A. § 7105, the Board may dismiss any 
appeal which fails to allege specific error of fact or law in 
the determination being appealed.  A substantive appeal may 
be withdrawn in writing at any time before the Board 
promulgates a decision.  38 C.F.R. §§ 20.202, 20.204(b) 
(2006).  Except for appeals withdrawn on the record at a 
hearing, appeal withdrawals must be in writing.  38 C.F.R. § 
20.204(c) (2006) (as amended by 68 Fed. Reg. 13235 (April 18, 
2003)).

During his July 2007 Travel Board hearing, prior to the 
promulgation of a decision in the appeal, the veteran 
specifically indicated on the record that he wished to 
withdraw his appeal as to the issue of service connection for 
sinusitis.  The withdrawal has been transcribed into the 
Travel Board hearing transcript which has been associated 
with the veteran's claims folder.

As the veteran has withdrawn the appeal as to the issue of 
service connection for sinusitis, there remains no allegation 
of errors of fact or law for appellate consideration.  
Accordingly, the Board does not have jurisdiction to review 
the appeal, and it is dismissed.

Tinnitus

Service connection means that the facts, shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if pre-existing such service, was 
aggravated during service.  38 U.S.C.A. §§ 1110, 1131 (West 
2002); 38 C.F.R. §§ 3.303(a), 3.304 (2006).

In order to prevail on the issue of service connection for 
any particular disability, there must be medical evidence of 
a current disability; medical evidence, or in certain 
circumstances, lay evidence of in-service occurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between an in-service injury or disease and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999); see also Pond v. West, 12 Vet App. 341, 346 (1999).

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 
49 (1990); 38 U.S.C.A. § 5107(b) (West 2002 & Supp. 2005).

The veteran's enlistment report of medical examination dated 
in December 1960 shows that upon clinical evaluation, his 
ears were generally normal.  The associated report of medical 
history, also dated in December 1960, shows that the veteran 
indicated that he had never had ear trouble.

A report of medical examination dated in November 1963 shows 
that upon clinical evaluation, the veteran's ears were 
generally normal.  The associated report of medical history, 
also dated in November 1963, shows that the veteran indicated 
that he had never had ear trouble.

The veteran's separation report of medical examination dated 
in February 1972 also shows that upon clinical evaluation, 
his ears were generally normal.  The associated report of 
medical history, also dated in February 1972, shows that the 
veteran indicated that he had never had ear trouble.

Subsequent to service, a VA examination report dated in 
December 1973 shows that physical examination of the 
veteran's ears was within normal limits.  A VA physical 
examination report dated in December 1984 shows that the 
clinical evaluation of the veteran's ears was within normal 
limits.  There is no further evidence reflected in the file 
for several years regarding tinnitus.

In a VA audio examination report dated in June 2004, the 
veteran reported having constant, bilateral, tinnitus.  A 
history of noise exposure from engines and guns in the 
military was provided.  There was no indication as to the 
circumstances of onset, but it was indicated that the date of 
onset was approximately 10 years earlier, or approximately 
1994.

A VA nose, sinus, larynx, and pharynx examination report 
dated in July 2004 shows that a history of noise exposure 
during service was provided, to include time served as a 
helicopter gunner.  There was no diagnosis or opinion as to 
an etiology of the veteran's asserted tinnitus.

During his July 2007 Travel Board hearing, the veteran 
testified that during service, he was exposed to noise from 
flying on board helicopters and firing artillery rounds 
during his tour of duty in Vietnam.  He described that this 
exposure resulted in ringing in both ears which he first 
noticed during his period of active service.  Following 
separation from service, the veteran worked his entire career 
as a truck driver.  He was first treated for his symptoms, 
however, at a VA medical facility in 2004.

Having carefully considered the veteran's claim in light of 
the record and the applicable law, the Board finds that the 
weight of the evidence is against the claim.  There is no 
competent evidence of a nexus between the veteran's currently 
reported tinnitus and his period of active service.  

While the VA examiner in June 2004 revealed a history of 
noise exposure from engines and guns in the military, there 
was no indication as to the circumstances of onset.  The 
opinion does, however, show that the onset of the veteran's 
tinnitus was 10 years earlier or 1994.  This would have been 
approximately 22 years following the veteran's separation 
from service.  Evidence of a prolonged period without medical 
complaint and the amount of time that elapsed since military 
service, can be considered as evidence against the claim.  
Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).

The Board has considered the statements and testimony of the 
veteran and his spouse in support of his claim that he has 
tinnitus as a result of service.  While he and his spouse are 
certainly competent to describe the extent of his current 
symptomatology, there is no evidence that either possesses 
the requisite medical training or expertise necessary to 
render them competent to offer evidence on matters such as 
medical diagnosis or medical causation.  Cromley v. Brown, 7 
Vet. App. 376, 379 (1995);  Espiritu v. Derwinski, 2 Vet. 
App. 492, 495 (1992).

There is only the veteran's claim that he currently has 
tinnitus that is the result of his period of active service.  
There is no competent evidence of record that the veteran's 
asserted tinnitus is etiologically related to service.  Given 
the absence of competent evidence in support of the veteran's 
claim, for the Board to conclude that the veteran has 
tinnitus that was incurred as a result of his period of 
active service would be speculation, and the law provides 
that service connection may not be based on a resort to 
speculation or remote possibility.  38 C.F.R. § 3.102 (2006); 
Obert v. Brown, 5 Vet. App. 30, 33 (1993).

Accordingly, the Board finds that the preponderance of the 
evidence is against the veteran's claim for service 
connection for tinnitus.  Although the veteran is entitled to 
the benefit of the doubt where the evidence is in approximate 
balance, the benefit of the doubt doctrine is inapplicable 
where, as here, the preponderance of the evidence is against 
the claim.  See Gilbert, 1 Vet. App. at 53. 


ORDER

The claim for entitlement to service connection for sinusitis 
is dismissed without prejudice.

The claim for entitlement to service connection for tinnitus 
is denied.


REMAND

Entitlement to service connection for PTSD requires (1) 
medical evidence diagnosing the condition in accordance with 
38 C.F.R. § 4.125(a) of VA regulations, that is, a diagnosis 
which meets the criteria in the 4th edition of the Diagnostic 
and Statistical Manual of Mental Disorders (DSM-IV); (2) 
credible supporting evidence that the claimed in-service 
stressors actually occurred; and (3) a link, established by 
medical evidence between current symptomatology and the 
claimed in-service stressor.  If the claimed stressor is 
related to combat, service department evidence that the 
veteran engaged in combat or that the veteran was awarded the 
Purple Heart, Combat Infantryman Badge, or similar combat 
citation will be accepted, in the absence of evidence to the 
contrary, as conclusive evidence of the claimed in-service 
stressor.  38 C.F.R. §§ 3.304(f), 4.125(a) (2006).

The veteran has asserted that he has PTSD which is due to his 
experiences during his tour of duty in the Republic of 
Vietnam from August 1966 to March 1968 and from November 1969 
to November 1970.  During his July 2007 Travel Board hearing, 
the veteran described a number of stressful events which he 
asserts contributed to the onset of his PTSD.  He reported an 
incident in November or December 1967 where a fellow 
serviceman PFC Cline had died in a helicopter accident in the 
Phuc Vinh area of Vietnam.  The veteran added that he had 
been assigned to the 162nd Assault Helicopter Company of the 
First Aviation Brigade at that time.

The veteran also reported a stress inducing incident in 
September or October 1967 where the barracks which he was 
occupying were attacked by rocket-propelled grenades.  He 
indicated that one fellow serviceman was seriously injured 
and later died on the way to the hospital.

The veteran also described being part of Operation Fish Hook 
during his period of service in Vietnam where he had been 
sent by helicopter to rescue people from the roof of the U.S. 
embassy during the TET Offensive.

A review of the veteran's claims file reveals that it was 
determined that the veteran had not provided sufficient 
specific information with which referral to the U. S. Army 
and Joint Services Records Research Center (JSRRC) could be 
undertaken.  In light of the information provided by the 
veteran during his hearing, on remand the JSRRC should be 
provided with the additional evidence and requested to 
provide any available information which might corroborate the 
veteran's alleged in-service stressors.

With regard to the veteran's claim for service connection for 
a lung disorder, during his July 2007 Travel Board hearing, 
the veteran indicated that he was treated for symptoms 
associated with his asserted disability at the Jackson, 
Mississippi, VA Medical Center in 2004 and at the Memphis, 
Tennessee, VA Medical Center in April 2007.  Review of the 
veteran's claims file reveals that these records have not yet 
been associated with his claims folder.  On remand, 
arrangements should be undertaken to obtain all additional 
records.  38 U.S.C.A. § 5103A(a); 38 C.F.R. § 3.159(c), (d) 
(2006).

Finally, as to the issue of whether new and material evidence 
has been received to reopen a claim of entitlement to service 
connection for a skin disorder, the appellate record does not 
demonstrate that the veteran has been appropriately notified 
as to the requirements for the reopening of the claim.  In 
Kent v. Nicholson, 20 Vet. App. 1 (2006), it was held that 
VA's duty to notify a claimant seeking to reopen a claim 
included advising the claimant of the evidence and 
information needed to reopen the claim and notifying the 
claimant of the evidence and information needed to establish 
entitlement to the underlying claim for the benefit sought by 
the claimant. 

It was further held that VA must, in the context of a claim 
to reopen, examine the bases for the denial in the prior 
decision and respond with a notice letter that describes what 
evidence would be necessary to substantiate the element or 
elements required to establish service connection that were 
found insufficient in the previous denial.  Although 
notification letters dated in December 2003, April 2004, and 
October 2005, were issued in this matter, they do not comply 
with the Kent ruling. 

Accordingly, the case is REMANDED for the following actions:

1.  Request that the veteran provide a 
comprehensive statement regarding his 
alleged stressors which he believes 
resulted in his PTSD, as well as any 
verifying information.  Ask him to comment 
specifically about any and all stressful 
events that happened during his active 
military service.  Specifically inform him 
that this statement must include detailed 
information regarding the alleged 
stressors to include date, time, location, 
people involved, and unit(s) involved.  
The veteran should endeavor to identify 
the precise date of the stressful event 
within a sixty day window.  Inform him 
that his failure to provide this detailed 
information could prevent the verification 
of his stressors and result in an adverse 
decision.

2.  After a response is received from the 
veteran or the time for response expires 
request that the JSRRC provide any 
available information which might 
corroborate the veteran's alleged in-
service stressors.  Provide JSRRC with a 
description of his alleged stressors as 
identified above, as well as any other 
stressors he describes in response to the 
above request for information.  Provide 
JSRRC with copies of any lay statements of 
record and personnel records obtained 
showing service dates, duties, and units 
of assignment.  If unable to provide such 
information, they should be asked to 
identify the agency or department that 
could provide such information and the RO 
should conduct follow-up inquiries 
accordingly.

3.  If it is determined that any of the 
veteran's stressors are verified, a VA 
psychiatric examination should be 
conducted in order to determine the 
nature, extent of severity, and etiology 
of any psychiatric disorders which may be 
present, to include PTSD.  The claims file 
and a separate copy of this remand must be 
made available to and reviewed by the 
examiner in conjunction with the 
examination.  The examiner must annotate 
the examination report that the claims 
file was in fact made available for review 
in conjunction with the examination. Any 
further indicated tests and studies to 
include psychological studies are to be 
conducted.

If the diagnosis of PTSD is deemed 
appropriate, the examiner should specify 
whether any identified stressor found to 
be established by the record is sufficient 
to produce the veteran's PTSD; and whether 
there is a link between the current 
symptomatology and his period of active 
service.

Any opinions expressed by the examiner 
must be accompanied by a complete 
rationale.

4.  Attempt to obtain any records that are 
not currently included in the claims file 
which reflect treatment for the veteran's 
asserted lung disorder.  VA medical 
treatment records of the veteran that are 
not already associated with his claims 
file, to include clinical records from the 
Memphis VA Medical Center dated from 
January 2004 to the present, and the 
Jackson VA Medical Center dated from 
January 2004 to the present, should be 
obtained.

5.  Advise the veteran of what evidence 
would substantiate his petition to reopen 
his claim of entitlement to service 
connection for a skin disorder that was 
last denied by the RO in March 1974.

Apart from other requirements applicable 
under the VCAA, comply with the Kent 
ruling and advise the veteran of the 
evidence and information that is necessary 
to reopen the claim and the evidence and 
information that is necessary to establish 
his entitlement to the underlying claim 
for the benefits sought by the veteran.  
He should also be told to provide any 
evidence in his possession pertinent to 
his claim.  38 C.F.R. § 3.159 (2006).

In so doing, the directives of the 
Veterans Benefits Administration must be 
complied with and the veteran must be 
advised of the element or elements 
required to establish service connection 
that were found insufficient in the 
previous denials.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107 (West 2002); 38 
C.F.R. § 3.156 (2006).

6.  Finally, readjudicate the veteran's 
claims.  If the determination of the 
claims remain unfavorable to the veteran, 
he and his representative should be 
furnished with a Supplemental Statement of 
the Case and be afforded a reasonable 
period of time in which to respond before 
the case is returned to the Board.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The veteran has the right to 
submit additional evidence and argument on the matter that 
the Board has remanded to the regional office.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  The purposes of this 
REMAND are to obtain additional information and comply with 
due process considerations.  No inference should be drawn 
regarding the final disposition of this claim as a result of 
this action.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



______________________________________________
L. HOWELL
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


